18-01874-mew         Doc 15    Filed 01/02/20     Entered 01/02/20 14:03:39         Main Document
                                                 Pg 1 of 2




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

  In re:
                                                                  Chapter 7
     ROBIN A. LYNN,
                                                                  Case No. 18-11230 (MEW)
                                    Debtor.


  ROBIN A. LYNN,

                                    Plaintiff,

                               v.                                 Adv. Proc. No. 18-1874 (MEW)

  UNITED STATES DEPARTMENT OF EDUCATION,

                                    Defendant.


                                    Fourth Revised Scheduling Order

           This Scheduling Order is entered by the Court pursuant to Fed. R. Bankr. P. 7016 and

 7026.

           1.     Defendant filed its answer on February 7, 2019.

           2.     The parties agree that no amendment of pleadings or joinder of additional parties

 is necessary.

           3.     Defendant served its initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) on

 March 18, 2019; Plaintiff served her initial disclosures on March 25, 2019.

           4.     Unless extended by the Court for cause shown, all discovery shall be completed

 by February 14, 2020.
18-01874-mew       Doc 15     Filed 01/02/20    Entered 01/02/20 14:03:39          Main Document
                                               Pg 2 of 2




        5.      The parties are to conduct discovery in accordance with the Federal Rules of

 Bankruptcy Procedure, the Federal Rules of Civil Procedure and the Local Rules of the

 Bankruptcy Court for the Southern District of New York.

        6.      In the event of a dispute over discovery, the parties’ counsel shall promptly confer

 to attempt in good faith to resolve the dispute. If, notwithstanding their good faith efforts to do

 so, they are unable to resolve a discovery issue, they shall promptly inform the Court by letter of

 the nature of the dispute and request a telephonic discovery conference. The Court will

 endeavor to resolve the dispute without the filing of any discovery motions.

        7.      The Court will hold a pretrial conference on January 14, 2020 at 10:00 a.m. at

 which a further schedule will be set.



 Dated: New York, New York
        January 2, 2020


                                               /s/ Michael E. Wiles
                                               HON. MICHAEL E. WILES
                                               UNITED STATES BANKRUPTCY JUDGE
